January   28, 1952

Hon. R. V. Rayford                             Opinion No. V-1396
County Auditor
Rusk County                                    Re:    Authority of the County
Henderson,  Texas                                     Clerk to issue a certified
                                                      copy of the record of an il-
                                                      legitimate  birth to the per-
                                                      son whose birth is so ra-
                                                      corded or to that person’s
Dear      Mr.    Rayford:                             mother without a court order.

                Your   request   for an opinion contains         the following     ques-
tions :

                1.   May a county clerk     issue    a certified    copy of the record
of an illegitimate birth to the person               whose birth is so recorded,
without a court order?

          2. May the county clerk issue a certified copy of the
record of an illegitimate   birth to the mother of the person whose
birth is so recorded,   without a court order?

                This office   held,   in Attorney    General’s     Opinion O-1386
(1939):

              *It is our opinion that the county clerk has the
        authority under Article 3930, R.C.S.     1925. to issue
        certified copies of vital statistics  records on file in
        his office, including the authority to issue certified
        copies of delayed births and death certificates     and
        that the provisions    of Rule 34-a to 55-a,  Art. 4477,
        V.A.C.S.,    do not in any way limit or abrogate this
        authority. *

             Prior to its amendment by the 49th Legislature,                     Article
4477,     V.C.S., Rule 47-a, Sec. 25, provided in part:

             Y. . . Neither the State registrar nor local regis-
        trar shall issue a certified copy of a birth or death
Hon. R. V. Rayford,   page 2    (V-1396)



    certificate  wherein a child or an adult is stated to
    be illegitimateP unless such certified copy is ordered
    by a court of competent jurisdiction.”

         Section 25, Rule 47-a, Art. 4477, V.C.S., was amended
by House Bill 415, Acts 49th Leg., R.S. 1945, ch. 354, p. 618,
which provided in part:

          ”. . . Neither the State registrar    nor any local
    registrar    shall issue a certifi~ed copy of any birth or
    death certificate    wherein a child or an adult is stated
    to be illegitimate,    unless such certified copy is or-
    dered by the county court in the county in which said
    child was born or died, or by a court of competent
    jurisdiction,   or by said illegitimate   person or by the
    guardian or legal representative       thereof.”

         The title to House    Bill 415 states:

          ‘An Act to amend Section 3 of Chapter 4, Acts of
    the First Called Session,     Forty-first Legislature,l929,               .-
    (subdivision    25 of Rule 47a of Article 4477, Vernon’s
    Annotated Civil Statutes) so as to give a Court of com-
    petent jurisdiction    any the county court in the county
    where the birth or death occurred authority to order
    the County Clerk and the State Registrar      to issue a
    certified copy of any birth or death certificate     where-
    in a child or adult is stated to be illegitimate,    and
    authorizing the County Clerk to deliver,     at the request
    of said illegitimate    person or of their guardian or legal
    representative,    a certified copy of such certificate;    and
    declaring an emergency. *

           This office held in Attorney General’s  Opinion O-6751
(1945) that House Bill 415 was defective insofar as same by its
title attempts to give the county clerk authority under circumstances
therein set out, to issue such birth or death certificates,    for the rea-
son that no mention of the county clerk is made in the body of the
Bill.  This office further held that it was unnecessary     that any au-
thority be given the county clerk to issue certified copies of any re-
cords contained in his office, the county clerk having had such au-
thority under   general law since the cremation of his office. Therefore,
Hon. R. V. Rayford,   page 3 (V-1396)



House Bill 415 did not confer power on the county clerk to is-
sue certified copies of the records contained in his office nor
did it restrict him in any way from doing so.

         The 52nd Legislature     amended sub-division 25 of Rule
47-a of Article 4477, V.C.S., by the enactment of House Bill
244. (H.B. 244, Acts 52nd Leg., R.S. 1951, ch. 223, p. 355.)
House Bill 244 provides  in part:

          “An Act to amend Sections 14 and 18 of Senate
    Bill No. 46, Chapter 41, page 116, Acts of the Forti-
    eth Legislature,    First Called Session,      as amended
    by Acts 1929, Forty-first      Legislature,    First Called
    Session, page 7, Chapter 4, Section 3; Acts 1935,
    Forty-fourth    Legislature,    page 441, Chapter 179,
    Section 1; Acts 1937, Forty-fifth       Legislature,    page
    1289, Chapter 480, Section I’: Acts 1939, Forty-
    sixth Legislature,    page 346, Sections 1 and 2, Acts
    1941, Forty-seventh      Legislature,    page 850, Chap-
    ter 525, Section 1; Acts 1941, Forty-seventh           Leg-
    islature,  page 933, Chapter 564, Section 1; Acts
    1943, Forty-eighth     Legislature,    page 112, Chapter
    83, Section 1; Acts 1945, Forty-ninth         Legislature,
    page 618, Chapter 354, Section 1; so as to provide
    for a standard certificate     of birth; the filing of a
    supplementary     birth certificate    based on legitima-
    tion, paternity determination,      and adoption; require-
    ments for delayed registration        of births and deaths;
    a penalty for the making of a false affidavit in sup-
    port of a delayed registration      of a birth or death; re-
    pealing provision    requiring that itemized lists of
    certified copies issued by the county clerks be for-
    warded monthly to the State Bureau of Vital Statistics;
    repealing provision     as to content of birth certificates;
    and declaring an emergency.

          “Be it enacted by the Legislature   of the State of
    Texas; . . . Section 14 . . . Neither the State regis-
    trar, county clerk,   or any local registrar   shall issue
    a certified copy of any birth or death certificate     for
    any child or death certificate   for any child or an
    adult stated to be illegitimate,   unless such certified
Hon. R. V. Rayford,   page 4   (V-1396)



    copy is ordered issued by the county court of the
    county in which said child was born or died, or by
    a court of competent jurisdiction, or by said illegiti-
    mate person or the guardian or legal representative
    thereof. * [Emphasis  added.]

           An amendment to a statute must be limited to the purpose
or subject stated in its title or caption, and as to any subject or
matter included in the body but not mentioned in the caption, the
amendment is void. Art. III, Sec. 35, Const. of Texas; Arnold v.
Leonard,    114 Tex. 535, 273 S.,W. 799 (1925).   Under the above au-
thority, it is our opinion that House Bill 244 is invalid and uncon-
stitutional as to that portion which is not stated in its title. There-
fore, House Bill 244 does not restrict the power of a county clerk
to issue certified copies of the rec,ords contained in his office.
We agree with you that the county clerk may issue certified copies
of the record of an illegitimate  birth to the illegitimate  person or
to that person’s  mother’withbut   a court order.

                            SUMMARY

         A county clerk may issue certified c~opies of
    the record of an illegitimate   birth to the child or the
    mother without being ordered to do so by a court of
    competent jurisdiction.    Art. 3930, V.C.S.

APPROVED:                             Yours   very truly,

J. C. Davis, Jr.                       PRICE     DANIEL
Countv, Affairs Division              Attornev    General

E. Jacobson
Reviewing Assistant

Charles D. Mathews
First Assistant

RHH:mh:mf